Exhibit 10(iii)(A)(3)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below an award (the “Award”)
of Restricted Stock Units (“RSUs”), payable in cash and/or shares, based on the
value of the corresponding number of shares of the Company’s common stock (the
“Shares”). The terms and conditions of the Award are set forth in this Award
Agreement (the “Agreement”) and in The Interpublic Group of Companies, Inc. 2009
Performance Incentive Plan (the “Plan”), which is attached hereto as Exhibit A.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Date of Award

 

  

Participant’s Name

 

Number of RSUs

 

     Vesting of RSUs    [Vesting criteria to be inserted, which may include
vesting upon satisfaction of performance criteria determined by the Committee.
Except as set forth in the Plan, vesting shall not occur during the first year
following the Date of Grant]. Payment Date    Subject to the vesting conditions
set forth herein and the terms of the Plan, the payment date shall occur during
the calendar year prescribed by Section 6(f) of the Plan, no later than March
15th of such calendar year.

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

Please review the rest of this Agreement and the Plan document, and execute the
Agreement where indicated below.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

  

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Amount of

RSU Payment

   Payment of vested RSUs shall be made at the time set forth in the cover page.
The amount of the payment shall be equal to the fair market value on the payment
date of one Share multiplied by the number of the Participant’s RSUs. For
purposes of the preceding sentence, the fair market value of one Share shall be
the closing price of a Share on the last trading day immediately preceding the
payment date. [Form of payment for the vested RSUs may be made in cash, Shares
or a combination.] Tax Withholding    As set forth in the Plan, the Company may
be required to withhold income and employment taxes with respect to this Award.
In any event, the Participant remains responsible at all times for paying any
income and employment taxes with respect to this Award. If the Participant
relocates to another country, the Participant is responsible for notifying the
Company of such relocation and is responsible for compliance with all applicable
tax requirements. Neither the Company nor any of its affiliates are responsible
for any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.
Dividends    This Award confers no rights on the Participant as a shareholder of
the Company. Accordingly, the Participant is not entitled to any dividends with
respect to RSUs.

Interpretation

and

Construction

   This Agreement and the Plan shall be construed and interpreted by the
Committee, in its sole discretion. Any interpretation or other determination by
the Committee (including, but not limited to, correction of any defect or
omission and reconciliation of any inconsistency in the Agreement or the Plan)
shall be binding and conclusive.

Entire

Understanding

   This Agreement and the terms of the Plan constitute the entire understanding
between the Participant and the Company and its Affiliates regarding this Award.
Any prior agreements, commitments, or negotiations concerning this Award are
superseded.

 

-2-